DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 4-7, 10-13, and 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 7 recites: 
A vehicle controller, comprising: 
a processor; 
and a memory for storing instructions, the processor executing the instructions to: 
determine a fuel level percentage value for a fuel tank of a vehicle;
determine a vehicle identification number (VIN) of the vehicle; 
determine a fuel tank part number using the VIN by at least: AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 4 of 11
Application Number: 17/037,854obtaining a first mapping table that comprises VIN numbers in association with fuel tank part numbers; 
and selecting, from the first mapping table and based on the VIN of the vehicle, the fuel tank part number; 
determine a fuel tank model using the fuel tank part number by at least: 
obtaining a second mapping table that comprises fuel tank part numbers in association with fuel tank models; 
and selecting, from the second mapping table and based on the fuel tank part number, the fuel tank model for the fuel tank part number of the vehicle, 
wherein the fuel tank model comprises nonlinear correlations between fuel level percentages values and fuel volume values; 
convert the fuel level percentage value into a fuel volume value using the fuel tank model by at least mapping the fuel level percentage value to the fuel volume level using the nonlinear correlations; 
and transmit the fuel level percentage value to a recipient.
Klinger et al. (U.S. Pat. 6907371), Fansler et al. (U.S. 20130013431A1), NPL-ChevyOnstarRemoteLinkDemo Video; and NPL-TankStrapping Article, are considered the closest prior art.
Klinger discloses methods and apparatus for determining the fuel level in a vehicle fuel reservoir.  Klinger specifically discloses a control unit that retrieves vehicle specific “signal-conversion logic” from a database (“ signal-conversion logic that includes equations and/or look-up tables that convert raw fuel-level signals that are linearly dependent upon the height of fuel 34 in the fuel reservoir 16 into processed fuel-level signals that are linearly dependent upon the volume of fuel in the fuel reservoir 16. For example, FIG. 3 contains a look-up table useable to convert linearly height-dependent raw fuel-level signals into linearly volume-dependent processed fuel-level signals for cylindrical fuel reservoirs 16.”; Col. 9 lines 18+).  Klinger further discloses an alternate embodiment “It should be understood that the above-listed example has been provided only to illustrate how the above-described method could be used to configure the signal-conversion logic and that the proper mathematical relationship between raw fuel-level signals and processed fuel-level signals may have many other forms including non-linear and/or inversely proportional dependent upon the configuration of the fuel reservoir 16 and the fuel-level detection system 17. (Col. 1 lines 51-60).  Fansler discloses that fuel tank specific information (e.g. fuel tank volumetric capacity) may be retrieved/indexed based on a vehicles “Vehicle Identification Number” (i.e. VIN).  NPL-ChevyOnstarRemoteLinkDemo Video (specifically, 0:49 sec mark) discloses a known smartphone app based device for determining and displaying the amount of fuel (volume, “gallons left”) remaining in a vehicles fuel tank.  NPL-TankStrapping Article discloses “A tank strapping chart helps you easily and quickly convert these levels of measurement into volumes. This is especially useful for non-linear tanks.” And “The purpose of a tank strapping chart is to convert a linear level measurement to a volume, which is often a more useful measurement.  Strapping tank charts are not standardized and will need to be made to the specifications of the tank. For example, 5 ft of liquid in a small process tank is very different than 5 ft of liquid in a large terminal tank. If the manufacturer of your tank does not provide strapping chart calculations, you can always find professional service that will create a strapping chart for you. If you use level sensors, they might have the ability to put your strapping chart directly into the sensor also.
However, the prior art separately or together fails to explicitly teach or suggest each and every limitation of the claim as indicated above when considered together with the remaining limitation(s) of the claims.  Claims 1, 13 and the dependent claims are allowable for at least the reason(s) presented above with respect to Claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747